DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The indicated allowability of claims 5, 7, and 9 are withdrawn in view of the newly discovered reference(s) to Xu et al (US Publication 2019/0158360 A1).  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7, 9, 17, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al (US Publication 2019/0158360 A1).
Regarding to claims 1 and 19, Xu discloses a target radio access network RAN node 900 (fig. 9) associated with a second network (page 3 paragraph 0048), 
Regarding to claim 2, Xu discloses the slice information includes: (a) identification information of the network slice selected for the radio terminal; (b) type information of the network slice selected for the radio terminal; or (c) identification information of a network node or a network function associated with the network slice selected for the radio terminal; or any combination thereof (page 7 paragraph 0121).

Regarding to claim 7, Xu discloses the at least one processor is configured to send S410 a path switch request message to the core network in the handover completion phase, and the path switch request message triggers the core network to select or create a network slice for the radio terminal (page 7 paragraph 0127).
Regarding to claim 9, Xu discloses the at least one processor is configured to transmit at least one of the slice information and the flow information to the radio terminal (page 8 paragraph 0136).
Regarding to claim 17, Xu discloses a source radio access network RAN node 800 (fig. 9) associated with a first network (page 3 paragraph 0048), comprising: at least one memory 820; and at least one processor 810 coupled to the at least one memory and configured to (page 8 paragraph 0147): determine S410 a handover of a radio terminal from the first network to a second network (fig. 7 page 7 paragraph 0118); send S402 a handover request message on a direct interface to a target RAN node in the second network in response to determination of the handover, the handover request message requesting the handover of the radio terminal to the second network (page 7 paragraph 0119); receive S404 the target RAN node, on the direct interface, a handover request acknowledge message containing a transparent container (page 7 paragraph 0121; slice information); and transmit S405, to the radio terminal, a mobility command message (RRC) containing the transparent container and indicating the handover to the second network (page 7 paragraph 0122), wherein the transparent container includes .
Allowable Subject Matter
Claims 4, 6, 8, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122.  The examiner can normally be reached on Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUC T DUONG/Primary Examiner, Art Unit 2467